         Case 1:18-cv-01124-BAH Document 60-3 Filed 01/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM, and
GEORGIA LUKE, on behalf of themselves and         Civil Action No.: 1:18-cv-01124-BAH
all others similarly situated,
                                                  Chief Judge Beryl A. Howell
                   Plaintiffs,

        v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.




                                   |PROPOSED| ORDER

        The Court GRANTS Plaintiffs’ Consent Motion for Leave to File Under Seal Plaintiffs’

Memorandum in Support of their Motion for Class Certification and Confidential Exhibits. The

Clerk shall maintain Plaintiffs’ memorandum and exhibits contained in docket entry 58 under

seal.


        IT IS SO ORDERED by this Court, this ______ day of ______________________.



                                                   ______________________________
                                                   Honorable Chief Judge Beryl A. Howell
